Citation Nr: 0818678	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007) for blindness in the 
left eye as a result of photodynamic/Visudyne (laser) 
treatment claimed to have resulted from treatment provided by 
the Department of Veterans Affairs in November 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had honorable active service from April 1943 to 
August 1945.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a hearing at the RO before the 
undersigned in April 2005.  Subsequently, the Board granted 
the veteran's motion to advance his case on its docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

The Board remanded the case to the RO in June 2005 and June 
2006 for additional development of the evidence.  This having 
been completed, the matter has been returned to the Board for 
further review.


FINDING OF FACT

The objective and competent medical evidence preponderates 
against a finding that the veteran suffered any additional 
disability to his left eye as a result of November 2000 
photodynamic/Visudyne (laser) treatment for macular 
degeneration of the left eye provided by VA; and any 
subsequently diagnosed left eye reduced visual acuity was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, and was not the result of an event 
not reasonably foreseeable


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability characterized 
as left eye blindness, claimed to be the result of treatment 
in November 2000 provided by VA, are not met.  38 U.S.C.A. §§ 
1151, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.358, 3.361 (2007), effective prior to and 
after September 2, 2004.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February and June 2005, June 2006, 
and August 2007, the RO notified the veteran of the evidence 
needed to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if the 
claim was granted, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson,, 483 
F.3d 1311 (Fed Cir. 2007), and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain in connection with his claim 
for compensation under 38 U.S.C.A. § 1151.  The veteran was 
also generally invited to send evidence relevant to the 
claim, was advised of the basic law and regulations governing 
the claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and was provided the basis for the decisions regarding the 
claim.  The veteran and his representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claim, and also of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
February 2008 supplemental statement of the case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file includes the veteran's service medical records, 
VA and private post-service treatment reports, a VA 
examination, and statements submitted by the veteran and his 
representative in support of the claim.  He also testified 
during a hearing before the undersigned.  

The Board notes that, in March 2006, the veteran submitted a 
signed statement indicating that he did not recall signing a 
consent form regarding the treatment at issue, and requesting 
a copy of the consent form.  Thereafter, Board remanded this 
matter in June 2006, in part so that the RO could make 
additional efforts to secure any signed consent form or other 
outstanding medical evidence regarding the medical treatment 
at issue.  The RO requested the additional records indicated 
by the Board in its June 2006 remand and contacted the 
facility in question by letter, telephone, and fax.  In a 
January 2007 memorandum, a RO representative indicated that 
he spoke by telephone with a representative of the Scott 
&White Clinic who said that the request for the veteran's 
medical records was duplicative of the request to which it 
responded two years earlier.  A February 2007 electronic mail 
message from another RO representative is to the effect that 
a faxed request was sent to the medical facility that was 
hoping to fax the reports within two weeks, but no additional 
records were received as result of the RO's efforts to 
further develop evidence related to this case. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II. Factual Background and Analysis.

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for blindness in his 
left eye as a result of photodynamic/
Visudyne (laser) treatment for macular degeneration of the 
left eye provided by VA in November 2000.

The treatment at issue was furnished in November 2000 by the 
Scott & White Clinic in Temple, Texas, a fee-based provider 
under contract with VA to provide care to the veteran.  In 
November 2000, the veteran underwent photodynamic/Visudyne 
(laser) therapy for treatment of macular degeneration of the 
left eye (neovascularization).

The veteran contends first, that the left eye was the wrong 
eye treated and that the Visudyne (laser) therapy was 
incorrectly administered, as it is only supposed to be used 
for wet macular degeneration, when he had dry macular 
degeneration of the left eye.  He also asserts that he was 
not informed of the nature of the treatment or its possible 
consequences.  In essence, the veteran asserts that, as a 
result of the November 2000 medical treatment, he sustained 
additional disability of the left eye, claimed as blindness 
that was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on VA's part.  In the alternative, the veteran asserts 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, as he believes 
that the doctor who performed the November 2000 procedure at 
the Scott & White Clinic was not qualified to perform this 
therapy (Visudyne) and should have done more research.

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

During the pendency of the veteran's claim, the VA 
regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the applicable law, VA fault or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment, rendered by the Department of Veterans 
Affairs.  In determining whether a veteran has additional 
disability, VA compares his condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to his condition 
after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  

In addition, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).  The informed consent process must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: (i) require the 
use of sedation; (ii) require anesthesia or narcotic 
analgesia; (iii) are considered to produce significant 
discomfort to the patient; (iv) have a significant risk of 
complication or morbidity; (v) required injections of any 
substance into a joint space or body cavity; or (vi) involve 
testing for Human Immunodeficiency Virus (HIV).  38 C.F.R. 
§ 17.32(d)(1).  

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion. The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.

The informed consent process must be appropriately documented 
in the medical record.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2007).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service 
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

A September 2000 VA outpatient record reflects that the 
veteran had probable macular degeneration that was dry in the 
left eye.

Regarding the right to informed consent, the Board finds that 
the veteran was properly informed of the surgical procedure 
he was to undergo and the expected results.  A November 24, 
2000 outpatient record from the Division of Ophthalmology at 
Scott & White Clinic indicates that the veteran was seen for 
followup and that, upon examination, subfoveal choroidal 
neovascularization and diffused leakage in his left eye was 
noted.  He was counseled on his ocular status and the options 
of doing nothing or undergoing "PDT-OS" (photodynamic 
therapy of the left eye).  The risks and benefits for both 
were reviewed in detail by the examiner and the veteran said 
he wanted to think about PDT-OS.  

A November 28, 2000 Scott & White Clinic outpatient note from 
the Division of Ophthalmology, Treatment Room Record, Laser 
and Minor Procedures, shows that the veteran was diagnosed 
with subfoveal choroidal neovascularization in his left eye.  
The record clearly reflects that the "[p]rocedure has been 
explained and informed consent has been obtained".  The 
record was signed by a physician.  There is nothing to 
contradict this record.  There is no copy of any consent form 
signed by the veteran included with the available medical 
documents and, in March 2006, he indicated that he did not 
recall signing one.  See also 38 C.F.R. § 17.32(d)(1).  

Subsequent to the procedure, the medical evidence reflects 
that the veteran suffered marked reduced vision.  

A May 2001 VA medical describes the veteran's ocular history 
as exudative age-related macular degeneration in the right 
eye/non-exudative age-related macular degeneration in the 
left eye (diagnosed by Scott & White) and that the veteran 
had Visudyne treatment in his left eye in November 2000.  It 
was noted that there was no acuity improvement and that the 
veteran understood that his level of age-related macular 
degeneration was too advanced and glasses would not help.

In order to determine whether the veteran suffered additional 
disability as a result of the November 2000 laser treatment 
of the left eye, the RO sought the opinion of the Chief of 
Ophthalmology at the Oklahoma City VA Medical Center (VAMC).  
In an October 2003 report, the examiner indicated that, after 
a careful review of the veteran's chart, in his opinion the 
veteran's wrong eye was not lasered.  The VA ophthalmologist 
stated that the veteran "had bilateral macular degeneration 
and developed a subretinal neovascular membrane in his left 
eye, with hemorrhage.  Due to this, he underwent Visudyne 
treatment to the left eye.  Unfortunately, macular 
degeneration has a poor prognosis, and he was left with 
marked reduced vision.  The correct eye was treated 
appropriately."

During his April 2005 Board hearing, and his written 
statements in support of his claim, the veteran said that his 
wrong eye received laser treatment and that he only had 
macular degeneration in the right eye.  He said that his left 
eye was lasered unbeknownst to him (see hearing transcript at 
page 9).  After the treatment, he reported having greatly 
reduced visual acuity.

Then, in December 2005, the veteran was afforded a VA 
examination in connection with his claim.  The examiner 
indicated that the veteran's claims file was reviewed.  The 
veteran's medical history and current symptoms were noted in 
the report.  After examination, the veteran was diagnosed 
with "WET" age-related macular degeneration in each eye.  
With respect to whether the veteran suffered additional 
disability that was a result of VA treatment, the examiner 
stated that:

the veteran does have a disability, but 
it is not likely that it was caused by 
Visudyne treatment.  The probability that 
the disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance is less than a 50-50 degree of 
probability.  According to the medical 
record [the veteran] did have wet macular 
degeneration prior to the procedure in 
November of 2000.  The active wet macular 
degeneration was then appropriately 
treated with Visudyne therapy.  The 
diagnosis of wet macular degeneration is 
made by clinical exam and leaking of 
fluid on flueorescein angiogram which 
were both reported in the medical record 
for the left eye.  The distinction 
between dry macular degeneration and wet 
macular degeneration is that wet macular 
degeneration has bleeding from abnormal 
choroidal vessels.  Dry macular 
degeneration can transform in to wet 
macular degeneration at any time.  In 
November 2000 the standard of care for 
wet macular degeneration was Visudyne 
treatment.  Dry macular degeneration has 
no current interventional treatments.  
Visudyne therapy was the appropriate 
treatment for wet macular degeneration in 
November 2000.  It is given in an attempt 
to stop the bleeding from progressing 
further.

In an August 2007 signed statement, J.G., the veteran's 
friend, said he was legally blind since undergoing procedures 
at the Scott & White medical facility and that he was not 
warned of the procedures' ramifications.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the veteran has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that left 
eye blindness resulted from Visudyne therapy provided by VA 
in November 2000.  Certainly, it must be acknowledged that 
the veteran experienced reduced left eye vision following his 
Visudyne therapy administered by the Scott & White Clinic in 
November 2000 and that he now has left eye reduced visual 
acuity.  Nevertheless, the fact that one event followed 
another does not mean that the first caused the second.  More 
important, however, in order to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, the evidence must show 
"additional disability" as a result of the treatment in 
question due to carelessness, negligence, lack of proper 
skill, error in judgment or an unforeseen event.  This, at 
bottom, is a medical determination, and the competent medical 
evidence of record fails to show any causal relationship 
between current left eye vision problems and the treatment in 
question.

In this regard, the Board notes that two VA medical 
specialists concluded that the veteran received the 
appropriate treatment for his left eye disorder.  The October 
2003 report of the Chief of Ophthalmology at the Oklahoma 
City VAMC and the report of the December 2005 VA examiner, 
who examined the veteran and his claims file in connection 
with the claim, both found that the veteran was appropriately 
treated for his wet macular degeneration of the left eye in 
November 2000.  In addition, the December 2005 examiner 
expressly found no negligence on the part of VA in the 
treatment of the veteran's left eye disability.  

Furthermore, there is simply no competent medical evidence to 
support the veteran's assertion that his left eye incorrectly 
received laser treatment.  The November 24, 2000 Scott & 
White Clinic record is completely clear that his left eye 
required photodynamic therapy, as is the November 28th record 
of that procedure.  Moreover, in October 2003, the VA 
ophthalmologic examiner said that the veteran's correct eye 
was treated appropriately.

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's conviction that he has left 
eye blindness due to negligent VA care and his testimony to 
that effect.  As a lay person, however, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the preponderance of the competent and 
objective medical evidence of record is against a finding 
that VA was careless, negligent, lacked proper skill, made 
errors in judgment, or engaged in similar instances of fault 
on the part of VA. Moreover, there is no indication that the 
veteran's condition was the result of an event not reasonably 
foreseeable.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for left eye blindness is denied.

In summary, compensation is not warranted for a left eye 
disorder (claimed as left eye blindness) claimed by the 
veteran as due to medical treatment provided by VA, because 
the weight of the evidence preponderates against a grant of 
these benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of our 
longstanding reasonable- doubt/benefit- of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the veteran's claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
blindness in the left eye claimed to have resulted from 
photodynamic/Visudyne (laser) treatment provided by VA in 
November 2000 is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


